                                            Hearing Date and Time:              3/9/2021 at 11:00 A.M. (EST)
                                            Objection Deadline:                 3/2/2021 at 4:00 P.M. (EST)
ARCHER & GREINER, P.C.
1211 Avenue of the Americas
New York, New York 10036
Gerard DiConza
Lance A. Schildkraut
Tel: (212) 682-4940
Email: gdiconza@archerlaw.com
       lschildkraut@archerlaw.com

Co-Counsel for the Chapter 7 Trustee

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
In re

FLYWHEEL SPORTS PARENT, INC., et al.,                                  Chapter 7
                                                                       Case Nos. 20-12157 (JLG)

                           Debtors. 1                                  (Jointly Administered)
-----------------------------------------------------------x

         NOTICE OF HEARING ON THE CHAPTER 7 TRUSTEE’S MOTION
           FOR AN ORDER APPROVING STIPULATION BETWEEN THE
            CHAPTER 7 TRUSTEE AND AMERICAN EXPRESS TRAVEL
       RELATED SERVICES COMPANY, INC. PURSUANT TO SECTIONS 105(a)
      AND 542(a) OF THE BANKRUPTCY CODE AND BANKRUPTCY RULE 9019


        PLEASE TAKE NOTICE that a hearing will be held before the Honorable James L.

Garrity, United States Bankruptcy Judge, United States Bankruptcy Court, One Bowling Green,

New York, New York 10004, on March 9, 2021, at 11:00 a.m. (prevailing Eastern Time) (the

“Hearing Date”) to consider the annexed Motion dated February 9, 2021 (the “Motion”) of

Angela Tese-Milner, the Chapter 7 Trustee (the “Trustee”) for the above-captioned debtors, for

entry of an order, pursuant to sections 105(a) and 542(a) of title 11 of the United States Code, 11

1
          The Debtors in these chapter 7 cases, along with the last four digits of each Debtor’s federal tax
identification number, are as follows: Flywheel Sports Parent, Inc. (9114), Flywheel Sports, Inc. (5002), Flywheel
Astor Place LLC (5002), Flywheel Buckhead LLC (5002), Flywheel CCDC, LLC (5002), Flywheel NM LLC
(5002), Flywheel Park Avenue LLC (5002), Flywheel Playa Vista, LLC (5002), Flywheel San Francisco, LLC
(5002), Flywheel Topanga, LLC (5002 ), Flywheel Walnut Creek LLC (5002), Flywheel Sports Scottsdale, LLC
(5002), Flywheel Santa Monica, LLC (5002), Flywheel Williamsburg LLC (5002), Flywheel Domain LLC (5002),
and Flywheel Denver Union Station, LLC (5002).
U.S.C. §§ 101 et seq. (the “Bankruptcy Code”) and Rule 9019 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), approving the stipulation between the Trustee

and American Express Travel Related Services Company, Inc.

       PLEASE TAKE FURTHER NOTICE that objections, if any, to the relief requested in

the Motion shall be in writing, shall conform to the Bankruptcy Code, the Bankruptcy Rules and

Local Rules of the Bankruptcy Court, shall set forth the name of the objecting party, the basis for

the objection, and the specific grounds therefore, and shall be filed with the Bankruptcy Court

electronically in accordance with General Order M-399 (which can be found at

www.nysb.uscourts.gov) by registered users of the Bankruptcy Court’s case filing system and,

by all other parties in interest, on a 3.5 inch disk, preferably in Portable Document Format

(PDF), WordPerfect, or any other Windows-based word processing format (with two single-

spaced hard copies delivered directly to Chambers) and served in accordance with General Order

M-399, and upon (i) Archer & Greiner, P.C., 1211 Avenue of the Americas, Suite 2750, New

York, New York 10036, Attn: Gerard DiConza (gdiconza@archerlaw.com), and (ii) American

Express Travel Related Services Company, Inc., 200 Vesey Street, New York, New York 10285,

Attn: Matthew Heimann (matthew.heimann@aexp.com), so as to actually be filed with the Court

and received no later than March 2, 2021 at 4:00 p.m. (prevailing Eastern Time).

       PLEASE TAKE FURTHER NOTICE that if no objection is timely filed and received,

the Court may approve the Motion on the Hearing Date. Objecting parties are required to attend

on the Hearing Date and failure to appear may result in relief being granted or denied upon

default.




                                                 2
Dated: February 9, 2021
       New York, New York         ARCHER & GREINER, P.C.

                            By:   /s/ Gerard DiConza
                                  Gerard DiConza
                                  1211 Avenue of the Americas
                                  New York, New York 10036
                                  Tel: (212) 682-4940
                                  Email: gdiconza@archerlaw.com

                                  Co-Counsel for the Chapter 7 Trustee




                              3
                                            Hearing Date and Time:              3/9/2021 at 11:00 A.M. (EST)
                                            Objection Deadline:                 3/2/2021 at 4:00 P.M. (EST)
ARCHER & GREINER, P.C.
1211 Avenue of the Americas
New York, New York 10036
Gerard DiConza
Lance A. Schildkraut
Tel: (212) 682-4940
Email: gdiconza@archerlaw.com
       lschildkraut@archerlaw.com

Co-Counsel for the Chapter 7 Trustee

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
In re

FLYWHEEL SPORTS PARENT, INC., et al.,                                  Chapter 7
                                                                       Case Nos. 20-12157 (JLG)

                           Debtors. 1                                  (Jointly Administered)
-----------------------------------------------------------x

    CHAPTER 7 TRUSTEE’S MOTION FOR AN ORDER APPROVING STIPULATION
     BETWEEN THE CHAPTER 7 TRUSTEE AND AMERICAN EXPRESS TRAVEL
       RELATED SERVICES COMPANY, INC. PURSUANT TO SECTIONS 105(a)
      AND 542(a) OF THE BANKRUPTCY CODE AND BANKRUPTCY RULE 9019

TO THE HONORABLE JAMES L. GARRITY, JR.,
UNITED STATES BANKRUPTCY JUDGE:

        Angela Tese-Milner, the chapter 7 trustee (the “Trustee”) of the estates of the above-

captioned debtors (collectively, the “Debtors”), submits this motion (the “Motion”), for entry of

an order (the “Order”), substantially in the form annexed hereto as Exhibit A, pursuant to

sections 105(a) and 542 of title 11 of the United States Code, 11 U.S.C. §§ 101 et seq. (the

“Bankruptcy Code”) and Rule 9019 of the Federal Rules of Bankruptcy Procedure (the


1
          The Debtors in these chapter 7 cases, along with the last four digits of each Debtor’s federal tax
identification number, are as follows: Flywheel Sports Parent, Inc. (9114), Flywheel Sports, Inc. (5002), Flywheel
Astor Place LLC (5002), Flywheel Buckhead LLC (5002), Flywheel CCDC, LLC (5002), Flywheel NM LLC
(5002), Flywheel Park Avenue LLC (5002), Flywheel Playa Vista, LLC (5002), Flywheel San Francisco, LLC
(5002), Flywheel Topanga, LLC (5002 ), Flywheel Walnut Creek LLC (5002), Flywheel Sports Scottsdale, LLC
(5002), Flywheel Santa Monica, LLC (5002), Flywheel Williamsburg LLC (5002), Flywheel Domain LLC (5002),
and Flywheel Denver Union Station, LLC (5002).
“Bankruptcy Rules”), approving the stipulation (the “Stipulation”), annexed hereto as Exhibit B,

between the Trustee and American Express Travel Related Services Company, Inc. (“American

Express”), and in support thereof, respectfully states that:

                                     Jurisdiction and Venue

       1.      This Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157

and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue is proper before

this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

       2.      The bases for the relief requested herein are sections 105(a) and 542 of the

Bankruptcy Code and Bankruptcy Rule 9019.

                                            Background

       3.      On September 14, 2020 (the “Petition Date”), each of the Debtors filed a

voluntary petition for relief under chapter 7 of the Bankruptcy Code. The Trustee was thereafter

appointed the chapter 7 trustee of the Debtors’ bankruptcy estates.

       4.      On October 13, 2020, the Debtors filed their respective Schedules of Assets and

Liabilities and Statements of Financial Affairs (collectively, the “Schedules”). A section 341(a)

meeting of creditors was held on October 26, 2020.

       5.      Prior to the Covid-19 pandemic, the Debtors were the second largest spin bike

operators in the United States, operating spin cycling boutiques and studios in approximately

forty locations throughout the United States. As a result of the pandemic, the Debtors closed

their studios in March 2020 and ceased operating as of the Petition Date.

                                      Pre-Petition Financing

       6.      The Debtors financed operations through various secured loan facilities, including

that certain Credit Agreement dated as of June 15, 2018 (as amended, the “First Lien Credit



                                                  2
Agreement”) among (i) Debtor, Flywheel Sports, Inc. (the “FSI”), (ii) certain Debtor guarantors

party thereto, (iii) Cortland Capital Market Services LLC, as administrative agent (in such

capacity, the “First Lien Agent”), and (iv) the lenders party thereto (the “First Lien Lenders”).

       7.        Pursuant to the First Lien Credit Agreement, the First Lien Lenders provided term

loan commitments to the Debtors in an original principal amount of $30,000,000, and

subsequently provided additional commitments up to $11,466,496 (the “First Lien Facility”). As

of the Petition Date, the total amount outstanding under the First Lien Facility was no less than

$37,269,467 (the “First Lien Obligations”), of which amount $34,892,294 was due and owing to

FW AIV, LLC (“FW AIV”), the largest First Lien Lender with approximately 94% of the

outstanding First Lien Obligations.

       8.        The First Lien Obligations are secured by a first priority security interest in and

continuing lien on “Collateral” (as defined in the First Lien Facility documents), including, all

accounts, chattel paper, cash, cash equivalents and deposit accounts, general intangibles,

instruments, and to the extent not otherwise included, all proceeds and products of any and all of

the foregoing.

                             American Express Merchant Agreement

       9.        Prior to the Petition Date, American Express provided credit card processing

services and credit extension to FSI pursuant to that certain Agreement for American Express

Card Acceptance and corresponding Merchant Regulations (collectively, as amended, the

“Merchant Agreement”).

       10.       Pursuant to the Merchant Agreement, American Express was initially provided

with reserve fund of $1.5 million to hold as collateral to secure customer chargebacks,

adjustments, fees and other charges, obligations or liabilities that may become due under the



                                                   3
Merchant Agreement (collectively, the “Charges”). Pursuant to the terms of the Merchant

Agreement, American Express is authorized to apply the Reserve to satisfy all Charges that may

arise under the Merchant Agreement and other agreements between American Express and the

Debtors. As of the Petition Date, American Express was holding approximately $1,399,428.54

in reserve as collateral for the FSI obligations under the Merchant Agreement (the “Reserve”). 2

        11.      The First Lien Lenders have asserted that any portion of the Reserve returned to

the Debtors’ estates would constitute proceeds of Collateral under the First Lien Facility

documents.

                          Trustee’s Demand for Turnover of the Reserve

        12.      Shortly after the Petition Date, the Trustee made demand on American Express

for a turnover of the Reserve funds. American Express informed the Trustee that it would

consent to return a portion of the Reserve while it maintained a smaller amount as security for

any potential additional exposure. Based on prior historical membership charges beginning as

early as January 2020, American Express may face additional potential exposure for contingent

claims of the Debtors’ customers. American Express also provided the Trustee with statements

and an accounting evidencing total Charges of $68,674.43 outstanding as of the Petition Date.

                                  The American Express Stipulation

        13.      After extensive, good-faith and arms’ length negotiations, the Trustee and

American Express reach a settlement pursuant to which American Express will immediately

return $540,000 of the Reserve, setoff its allowed claim, and keep the remainder for several




2
         The Debtors’ Schedules listed $1.5 million in Holdbacks held by American Express. American Express
has verified that it only held approximately $1.4 million as of the Petition Date.


                                                      4
months as security for potential liabilities. The pertinent terms of the settlement are set forth in

the Stipulation and summarized below. 3

         (a)      Immediate Turnover of $540,000 to the Trustee. Upon execution of the
                  Stipulation, American Express will release to the Trustee $540,000 from
                  the Reserve (the “Returned Funds”). To the extent any of the Returned
                  Funds are subject to liens of the First Lien Lenders, the Trustee shall hold
                  those funds subject to any valid liens. 4

         (b)      Right to Setoff. Upon approval of the Stipulation, American Express shall
                  be permitted to setoff against the Reserve its present claim for Charges
                  ($68,674.43) (the “Current Claim”).

         (c)      Remaining Reserve. Upon release of the Returned Funds and setoff of the
                  Current Claim, American Express will continue to withhold the Reserve
                  with a balance of $791,325.47 (the “Remaining Reserve”) to secure the
                  payment of additional Charges that become due.

         (d)      Review Period. American Express shall retain the Remaining Reserve
                  through May 31, 2021, unless extended further by agreement of the Parties
                  (the “Review Period”).

         (e)      Accounting During Review Period. During the Review Period, American
                  Express will the Trustee with written notice and an accounting, including
                  statements and supporting documents, of any additional Charges on a
                  regular basis and the parties will work in good faith to resolve any
                  disputes relating to any claims to setoff additional Charges from the
                  Remaining Reserve.

         (f)      Releases. The Debtors and their estates shall release American Express
                  from any and all claims that the Debtors or their estates may have against
                  American Express, including but not limited to, any claim for the
                  avoidance of any payments made by the Debtors to American Express
                  before the Petition Date.


3
         To the extent there is any inconsistency between the summaries contained herein and the American Express
Stipulation, the American Express Stipulation shall govern.
4
          The Trustee filed a Motion [ECF No. 95] (the “First Lien Release Motion”), pursuant to which FW AIV
agreed to assign to the Trustee its rights, interests and entitlement to the Reserve, the Returned Funds and
Remaining Reserve upon approval of the First Lien Release Motion. Upon approval of the First Lien Release
Motion, the Debtors’ estates will hold the Returned Funds, and any other proceeds from the Reserve, free and clear
of any liens, claims and interests. To the extent that Benvolio Ventures LLC (“Benvolio”), the only other lender
under the First Lien Facility, asserts an interest in the Reserve and its proceeds, such claim is (a) limited to 6.4% (the
approximate amount of Benvolio’s claims under the First Lien Facility), and (b) subject to the Trustee’s rights,
remedies, defenses and claims, including surcharge rights under section 506(c) of the Bankruptcy Code.

                                                            5
                                          Relief Requested

       14.     By this Motion, the Trustee seeks entry of an Order, substantially in the form

annexed hereto as Exhibit A, approving the Stipulation, pursuant to Bankruptcy Rule 9019(a).

                                  Basis for the Relief Requested

       15.     Bankruptcy Rule 9019 provides that “[o]n motion by the [T]rustee and after

notice and a hearing, the court may approve a compromise or settlement.” Fed. R. Bankr. P.

9019(a). Before approving a settlement under Bankruptcy Rule 9019, a court must determine

that the proposed settlement is (a) fair and equitable and (b) in the best interests of the debtor's

estate. See In re Refco Inc., 505 F.3d 109, 119 (2d Cir. 2007) (“a bankruptcy court's obligation is

to determine whether a settlement is in the best interests of the estate”) (emphasis omitted); In re

Iridium Operating LLC, 478 F.3d 452, 462 (2d Cir. 2007) (applying “fair and equitable” standard

to settlements pursuant to Bankruptcy Rule 9019); In re Enron Corp., No. 02 Civ. 8489, 2003

WL 230838, at *2 (S.D.N.Y. Jan. 31, 2003) (“A bankruptcy court may approve a settlement

where the proposed settlement is both fair and equitable and in the best interests of the estate.”)

(quotation omitted).

       16.     Settlements and compromises should be rejected only if they fall “below the

lowest point in the range of reasonableness.” In re Stone Barn Manhattan LLC, 405 B.R. 68, 75

(Bankr. S.D.N.Y. 2009) (stating that Bankruptcy Rule 9019 “does not require a court to conduct

a mini-trial to ‘decide the numerous questions of law and fact raised . . . but rather to canvass the

issues’ raised by the parties and decide whether a proposed settlement falls ‘below the lowest

point in the range of reasonableness’”) (quoting In re W.T. Grant Co., 699 F.2d 599, 608 (2d Cir.

1983) and In re Teltronics Servs., Inc., 762 F.2d 185, 189 (2d Cir. 1985)).




                                                   6
        17.     In determining whether a proposed compromise and settlement is fair and

equitable, the Second Circuit has concluded that a court should consider the following

interrelated factors:

                (1) the balance between the litigation’s possibility of success and the
                    settlement’s future benefits;

                (2) the likelihood of complex and protracted litigation, with its attendant
                    expense, inconvenience, and delay, including the difficulty in
                    collecting on the judgment;

                (3) the paramount interests of the creditors, including each affected class's
                    relative benefits and the degree to which creditors either do not object
                    to or affirmatively support the proposed settlement;

                (4) whether other parties in interest support the settlement;

                (5) the competency and experience of counsel supporting, and the
                    experience and knowledge of the bankruptcy court judge reviewing,
                    the settlement;

                (6) the nature and breadth of releases to be obtained by officers and
                    directors; and

                (7) the extent to which the settlement is the product of arm's length
                    bargaining.

Iridium Operating LLC, 478 F.3d at 462 (citing In re WorldCom, Inc., 347 B.R. 123, 137 (Bankr.

S.D.N.Y. 2006)).

        18.     The Iridium factors overwhelmingly support approval of the Stipulation as a

sound exercise of the Trustee’s business judgment. First, the possibility of success in any

litigation is uncertain and there can be no assurance that the Trustee would prevail in litigation.

American Express is expressly authorized to apply the Reserve to satisfy Charges that may arise

under the Merchant Agreement, is entitled to setoff rights under section 553 of the Bankruptcy

Code, and was holding the Reserve (in an amount exceeding its claim amounts) as of the Petition

Date.

                                                  7
        19.    The other Iridium factors also support approval of the Stipulation. As a result of

FW AIV’s waiver and assignment of its entitlement to the Reserve (and other Credit Card

Receivables Assets as defined in the First Lien Release Motion) and any proceeds thereof, the

Debtors’ creditors will benefit from the recovery of the Reserve. The Stipulation provides

immediate cash and the potential for additional proceeds in a short period of time.

        20.    The sixth Iridium factor is also satisfied. The release in favor of American

Express set forth in the Stipulation is narrowly tailored and limited to release only American

Express for estate claims, including potential avoidance claims. Any avoidance claims are

subject to defenses, including that American Express was fully secured at the time of any

transfers.

        21.    Finally, the Stipulation was the product of good-faith and arm’s-length bargaining

between the Trustee and American Express. After extensive negotiations, the Trustee ultimately

determined that, in her business judgment, it was in the best interest of the Debtors’ estates to

agree to the Stipulation. Based on the foregoing, the Trustee respectfully submits that the terms

of the Stipulation are fair, reasonable, and in the best interest of the Debtors’ estates and

creditors.

                                               Notice

        22.    The Trustee will cause a copy of this Motion to be filed electronically and served

by email or regular mail on: (i) the United States Trustee; (ii) Debtors’ counsel; (iii) the First

Lien Agent; (iv) FW AIV; (v) Benvolio; (vi) American Express; and (vii) any party having

requested notice in the Debtors’ cases. In accordance with the Order dated October 11, 2020

establishing notice procedures in the Debtors’ cases, the Trustee submits that the notice provided




                                                  8
of this Motion is adequate, sufficient under the circumstances and that no other or further notice

need be provided.

         23.   No previous request for the relief sought herein has been made to this or any other

court.

                                            Conclusion

         WHEREFORE, the Trustee respectfully requests entry of the Order approving the

Stipulation, substantially in the form annexed hereto as Exhibit A, and granting the relief

requested herein and such other and further relief as is just and proper.

Dated: February 9, 2021
       New York, New York                                     Respectfully submitted,

                                                              ARCHER & GREINER, P.C.

                                                      By:     /s/ Gerard DiConza
                                                              Gerard DiConza
                                                              1211 Avenue of the Americas
                                                              New York, New York 10036
                                                              Tel: (212) 682-4940
                                                              Email: gdiconza@archerlaw.com

                                                              Co-Counsel for the Chapter 7 Trustee




                                                 9
   EXHIBIT A

PROPOSED ORDER
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
In re

FLYWHEEL SPORTS PARENT, INC., et al.,                                   Chapter 7
                                                                        Case Nos. 20-12157 (JLG)

                           Debtors. 1                                   (Jointly Administered)
-----------------------------------------------------------x

     ORDER APPROVING STIPULATION BETWEEN THE CHAPTER 7 TRUSTEE
     AND AMERICAN EXPRESS TRAVEL RELATED SERVICES COMPANY, INC.

          Upon consideration of the Chapter 7 Trustee’s Motion dated February 9, 2021 (the

“Motion”) 2 for entry of an Order, pursuant to sections 105(a) and 542 of title 11 of the United

States Code, 11 U.S.C. §§ 101 et seq. and Rule 9019 of the Federal Rules of Bankruptcy

Procedure, approving the stipulation between the Trustee and American Express Travel Related

Services Company, Inc. (the “Stipulation”), attached as Exhibit B to the Motion; and the Court

finding that: (a) the Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1334; (b)

notice of the Motion, and any hearing thereon, was adequate under the circumstances; and (c) all

persons with standing have been afforded the opportunity to be heard on the Motion, the Court

hereby finds and concludes as follows:

          1.      The Motion is granted.

          2.      The Stipulation and all of its terms including the releases set forth therein, is


1
          The Debtors in these chapter 7 cases, along with the last four digits of each Debtor’s federal tax
identification number, are as follows: Flywheel Sports Parent, Inc. (9114), Flywheel Sports, Inc. (5002), Flywheel
Astor Place LLC (5002), Flywheel Buckhead LLC (5002), Flywheel CCDC, LLC (5002), Flywheel NM LLC
(5002), Flywheel Park Avenue LLC (5002), Flywheel Playa Vista, LLC (5002), Flywheel San Francisco, LLC
(5002), Flywheel Topanga, LLC (5002 ), Flywheel Walnut Creek LLC (5002), Flywheel Sports Scottsdale, LLC
(5002), Flywheel Santa Monica, LLC (5002), Flywheel Williamsburg LLC (5002), Flywheel Domain LLC (5002),
and Flywheel Denver Union Station, LLC (5002).
2
          Capitalized terms used by not otherwise defined herein shall have the meanings given to them in the
Motion.
hereby approved in its entirety.

Dated: March __, 2021
       New York, New York


                                   HONORABLE JAMES L. GARRITY, JR.
                                   UNITED STATES BANKRUPTCY JUDGE




                                     2
         EXHIBIT B

AMERICAN EXPRESS STIPULATION
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
                                                   :
In re                                              :         Chapter 7
                                                   :
FLYWHEEL SPORTS PARENT, INC., et al.,              :         Case No. 20-12157 (JLG)
                                                   :
                               Debtors.            :         (Jointly Administered)
                                                   :

               STIPULATION AMONG THE CHAPTER 7 TRUSTEE
                     AND AMERICAN EXPRESS TRAVEL
           RELATED SERVICES COMPANY, INC. REGARDING RESERVES

        This Stipulation is entered into by and among, Angela Tese-Milner, as the chapter 7 trustee

(“Trustee”) of Flywheel Sports Parent, Inc. and its affiliated debtors, the Chapter 7 debtors

(collectively, the “Debtors”), and American Express Travel Related Services Company, Inc.

(“Amex”). Amex and the Trustee are referred to herein as the “Parties.”

                                           RECITALS

        WHEREAS, on September 14, 2020 (the “Petition Date”), each of the Debtors filed

voluntary petitions for relief under chapter 7 of title 11 of the United States Code (the “Bankruptcy

Code”), in the United States Bankruptcy Court for the Southern District of New York (the

“Court”); and

        WHEREAS, before the Petition Date, Amex provided credit card processing services

and credit extension to Flywheel Sports, Inc. (“Flywheel”), one of the Debtors, pursuant to that

certain Agreement for American Express Card Acceptance and corresponding Merchant

Regulations (as amended, the “Merchant Agreement”) and associated agreements; and

        WHEREAS, prior to the Petition Date, in accordance with the terms of the Merchant

Agreement, Amex established a reserve account with Flywheel with a balance of $1,399,428.58

as of the Petition Date (the “Reserve”), which is maintained by Amex to provide in part credit
protection with respect to chargebacks, adjustments, fees and other charges or balances that may

become due from Flywheel to Amex (collectively, the “Charges”); and

         WHEREAS, pursuant to the terms of the Merchant Agreement, Amex is authorized to

apply the Reserve to satisfy all Charges that may arise under the Merchant Agreement and other

agreements between Amex and the Debtors; and

         WHEREAS, Amex has provided an accounting to the Trustee evidencing that, as of the

Petition Date, Amex is owed $68,674.43 in Charges; and

         WHEREAS, Amex alleges that it faces additional potential exposure in contingent claims

of approximately $790,000 from Charges arising prior to the Petition Date; and

         WHEREAS, by this Stipulation the Trustee is not conceding the validity or allowance of

any additional or future Charges; and

         NOW, THEREFORE, subject to the approval of this Stipulation by the Court, it is hereby

stipulated and agreed by and between the Parties as follows:

         1.     The recitals set forth above are incorporated herein as though set forth at length

below.

         2.     Within three (3) business days of execution of this Stipulation by the Parties, Amex

shall return $540,000.00 from the Reserve (the “Returned Funds”), by wire transfer in accordance

with wire instructions to be provided by the Trustee.

         3.     Pursuant to 11 U.S.C. §§ 362(d) and 553, Amex shall be permitted to setoff against

the Reserve its present claim for Charges ($68,674.43), and continue to withhold the Reserve with

a balance of $791,325.47 (the “Remaining Reserves”).

         4.     The lenders (the “First Lien Lenders”) under that certain Credit Agreement dated

as of June 15, 2018 (as amended, restated, supplemented, waived, or otherwise modified from time


                                                 2
to time, the “First Lien Credit Agreement”) assert that the Reserve, the Returned Funds and the

Remaining Reserves constitute proceeds of the collateral that secures the Debtors’ obligations

under First Lien Credit Agreement. The Trustee recently filed a Motion [ECF No. 95] (the “First

Lien Release Motion”), pursuant to which FW AIV LLC, the First Lien Lender holding

approximately 94% of the outstanding obligations and claims under the First Lien Credit

Agreement will assign to the Trustee its rights, interests and entitlement to the Reserve, the

Returned Funds and Remaining Reserves upon approval of the First Lien Release Motion. The

Returned Funds shall not be used by the Trustee for any purposes unless otherwise agreed to by

the lenders under the First Lien Credit Agreement or pursuant to the order approving the First Lien

Release Motion or such other order of this Court.

        5.     Subject to the terms of this Stipulation, Amex shall be permitted to retain the

Remaining Reserves ($791,325.47), from the approval of this Stipulation by the Court through

May 31, 2021, unless extended further by agreement of the Parties (the “Review Period”) to secure

the payment of additional Charges becoming known during the Review Period.

        6.     During the Review Period, Amex shall provide the Trustee with written notice and

an accounting, including statements and supporting documents, of any additional Charges on a

regular basis and the Parties shall work in good faith to resolve any disputes relating to Amex’s

claims to setoff additional Charges from the Remaining Reserves.

        7.     Amex shall return to the Trustee the balance of the Remaining Reserves remaining

after the payment of all additional Charges, if any, no later than ten (10) business days following

the end of the Review Period, provided that as of such date there is no pending dispute between

Amex and the Trustee with respect to any additional Charges.




                                                3
        8.     In the event of a dispute with respect to Amex’s application of any portion of the

Remaining Reserves or any additional Charges, Amex and the Trustee each reserve their respective

rights to seek a determination of any such dispute by the Court. Amex shall continue to hold the

amount of any disputed portion of the Remaining Reserves until final resolution of any such

dispute, and shall return (i) the undisputed portion of the Remaining Reserves to the Trustee, as

applicable, within ten (10) business days following the end of the Review Period, and (ii) the

unapplied balance of the Remaining Reserves, if any, within ten (10) business days following

resolution of such dispute by order of the Court or agreement of the Parties.

        9.     Upon the Court’s approval of this Stipulation, the Debtors and their estates shall be

deemed to have released Amex from any and all claims that the Debtors or their estates may have

against Amex, including but not limited to, any claim arising under chapter 5 of the Bankruptcy

Code or similar state statute to avoid payments made by the Debtors to Amex before the Petition

Date. For the avoidance of doubt, such release shall not apply to any of Amex’s obligations (i)

under this Stipulation or (ii) relating to the Remaining Reserves or any additional Charges.

        10.    Upon the Court’s approval of this Stipulation, the Merchant Agreement shall be

deemed rejected pursuant to 11 U.S.C. § 365(g); provided, however, that nothing shall prejudice

Amex’s rights and remedies under the Merchant Agreement.

        11.    To the extent necessary, the Parties agree that Amex’s timing for filing a proof of

claim against the estate is extended until thirty (30) days after the Review Period.

        12.    This Stipulation constitutes the complete agreement of the Parties and no

modification or amendment to this Stipulation shall be valid unless it is in writing, signed by the

Parties, and approved by the Court.




                                                 4
        13.    This Stipulation may be executed in counterparts, any of which may be transmitted

by facsimile or electronic mail, and each of which shall be deemed an original and all of which

together shall constitute one and the same instrument.

        14.    This Stipulation is subject to approval of the Court, and the Parties agree to present

the Stipulation to the Court in the most expeditious manner possible.

        15.    This Stipulation shall be binding on the Parties hereto and all of their successors

and assignees (including the Debtors and any successor-in-interest thereto).

        16.    The Parties agree that the Court shall retain jurisdiction to resolve any dispute

arising from or related to this Stipulation.

DATED:          February 9, 2021

 ARCHER & GREINER, P.C.                              AMERICAN EXPRESS TRAVEL
                                                     RELATED SERVICES COMPANY, INC.

 /s/ Gerard DiConza                                  /s/
 Gerard DiConza                                      Matthew Heimann
 1211 Avenue of the Americas                         Manager & Counsel
 New York, New York 10036                            200 Vesey Street
 Tel: (212) 682-4940
 Email: gdiconza@archerlaw.com                       New York, New York 10285
                                                     Email: matthew.heimann@aexp.com

 Co-counsel for Angela Tese-Milner,
    as Chapter 7 trustee




                                                 5
